FILED
                            NOT FOR PUBLICATION
                                                                           OCT 07 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MAHMUD IBRAHIM HUSSEIN,                          No. 13-71492

              Petitioner,                        Agency No. A078-358-718

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 25, 2015**
                              San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

       Mahmud Ibrahim Hussein appeals the Board of Immigration Appeals’

(“BIA”) decision denying his request to reopen his case for asylum or withholding

of removal based upon changed circumstances and country conditions. Because



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the BIA did not abuse its discretion, we deny the petition. See Membreno v.

Gonzalez, 425 F.3d 1227, 1229 (9th Cir. 2005) (en banc).

      We review the denial of a motion to reopen proceedings for abuse of

discretion. Velasquez-Escovar v. Holder, 768 F.3d 1000, 1003 (9th Cir. 2014).

“Aliens who seek to remand or reopen proceedings to pursue relief bear a ‘heavy

burden’ of proving that, if proceedings were reopened, the new evidence would

likely change the result in the case.” Shin v. Mukasey, 547 F.3d 1019, 1025 (9th

Cir. 2008) (quoting Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992)). To

prevail on a claim of changed circumstances and country conditions, the new

“evidence must not have been available” or discoverable at the previous

proceeding, among other requirements. Toufighi v. Mukasey, 538 F.3d 988, 996

(9th Cir. 2007) (citing 8 U.S.C. § 1229a(c)(7)(C)(ii)). Factual determinations by

the BIA are reviewed under a substantial evidence standard. “The administrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      The BIA did not err in concluding that Hussein failed to meet this heavy

burden. A reasonable adjudicator would not be compelled to a contrary result in

this case. For this reason, the BIA’s administrative findings of fact remain

conclusive. The petition is DENIED.